Title: From Thomas Jefferson to Christopher Ellery, 22 November 1804
From: Jefferson, Thomas
To: Ellery, Christopher


                  
                     Dear Sir 
                     
                     Washington Nov. 22. 04.
                  
                  Altho’ I studiously avoid taking any part in the schisms & contentions which arise among our friends, & desire generally that my name may not be mingled in them, yet where my testimony is requisite to matters of fact, I think it my duty to give it. you say it has been imputed to you 1. that through your means & influence the Collector of Newport has been retained in office. I declare that not a word in favor of his being retained ever came from you to me either directly or indirectly. 2. that the appointment of mr Tabor as Commissioner of loans had it’s origin in your breast. it had it’s origin from myself alone, from an examination of papers which had been sent to me from a variety of quarters and respecting other offices on former occasions. no idea on the subject ever past from you to me, nor from me to you. 3. that you represented Govr. Fenner to me as a common drunkard. never did such an intimation come from you to me, and your letter expressing that this has been charged on you, is the first communication I have ever recieved that such an idea existed in any man’s mind. I learn with sincere regret that statements so unfounded should have prejudiced you in the opinion of your fellow citizens, and therefore with pleasure bear testimony against them. Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               